Citation Nr: 0843732	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include brief reactive psychosis, a bipolar disorder, 
paranoid schizophrenia, mental retardation, and a schizotypal 
personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
Reserves from August 23, 1989 to January 16, 1990, with 
additional periods of service in the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In October 2007, the veteran testified at a video-conference 
hearing before a Veterans Law Judge.  Because that hearing 
transcript was inaudible, she was afforded an additional 
hearing before the undersigned Veterans Law Judge in July 
2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues certified on appeal to the Board included whether 
new and material evidence had been received to reopen a claim 
for service connection for brief reactive psychosis, a 
bipolar disorder, paranoid schizophrenia, and a schizotypal 
personality disorder.  These claims were previously denied in 
final October 1996 and June 2000 rating decisions.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).  
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008); see 
also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Here, among the evidence submitted in support of the 
veteran's claim to reopen were service personnel records 
which were not previously of record.  The records included 
retirement point listings for the years 1988 through 1993.  
The veteran has argued that she served on active duty in 1991 
when she was treated for psychiatric complaints.  As to the 
service records, if VA receives or associates with the claims 
folder relevant official service department records at any 
time after a decision is issued on a claim that had not been 
associated with the claims folder when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) 
(2008).  This regulation comprehends service records 
forwarded by the service department to VA  any time after 
VA's original request for service records.  Therefore, the 
veteran's claim must be reconsidered and the issue before the 
Board is correctly noted on the first page of this decision.

The veteran was hospitalized at Shepherd Air Force Base from 
August 8, 1991 to September 8, 1991.  At that time, she was 
unmarried and her record is listed under her maiden name.  
The record indicates that the examiner reported that she was 
an active duty US Army private first class assigned to the 
355th General Supply Company.  The diagnosis was brief 
reactive psychosis with an Axis II finding of schizotypal 
personality disorder.  

While the veteran's listing of retirement points suggests she 
had periods of active duty for training in 1991, the 
chronology does not reflect the exact dates of such training.  
In this case, the veteran's duty status is crucial to the 
analysis and disposition of her service connection claim.  
Additionally, her service medical records appear to be 
incomplete.  Further efforts are warranted on remand, as set 
forth below.  

Finally, as the veteran appears to be receiving ongoing 
treatment for her psychiatric disorder at the VA Medical 
Center (VAMC) in New Orleans, any recent treatment records 
should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran's Army reserve 
unit(s), the National Personnel Records 
Center, and/or any other indicated 
agency, and request verification of the 
complete dates and types of her service, 
whether it was active duty, active duty 
for training, or inactive duty training, 
paying particular attention to detailing 
the duty status at the time of the 
August/September 1991 hospitalization 
noted above.  Note that the veteran was 
treated under her maiden name at that 
time.  All periods of active duty for 
training or inactive duty training should 
be separately noted.  

Complete copies of the veteran's service 
medical and service personnel records 
should also be obtained.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

2.  Make arrangements to obtain the 
veteran's treatment records for a 
psychiatric disorder from the New Orleans 
VAMC, dated from April 2007 forward.

3.  Thereafter, review the record to 
determine whether a VA examination is 
warranted, and if so, schedule the 
veteran for an appropriate examination.  
See 38 C.F.R. § 3.159(c)(4).  

4.  Finally, readjudicate the veteran's 
claim.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________            
_____________________________
          P.M. DILORENZO	                                       
MICHAEL E. KILCOYNE
         Veterans Law Judge                                          
Veterans Law Judge
   Board of Veterans' Appeals                               
Board of Veterans' Appeals



	___________________________
K. OSBORNE
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

